DETAILED ACTION
Claims 1-20 have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claim 1 recites “feed the second and third sets of features, without feeding the first set of features into a machine-learned per-user model unique to the first user, the machine-learned per-user model having been trained separately from machine-learned per-user models trained for users other than the first user,” and “feed the first and fourth sets of features into a machine-learned per-item model unique to the first item.”  Claims 8 and 15 recite similar limitations. Applicant stated that support for amendment may be found in the specifications at paragraph [0024].
Paragraph [0024] discloses “A per-user model may model user attributes and activity history. A per-item model may model item attributes and activity history.”  
Paragraph [0077] discloses “a first set of attributes derived from attributes of a first user in a social networking service . . . a second set of features derived from attributes of a first item in the social networking service . . . a third set of features derived from activity of the first user . . . a fourth set of features derived from activity of a plurality of users.”  Paragraph [0078] discloses “the first and third set of features are fed into a machine-learned per user model. . . the second and fourth set of features are fed into a machine-learned per-item model.” 
The specification discloses first and third sets of features are fed into a machine-learned per user model.  The specification does not disclose feeding second and third set of features, without feeding the first set of features, into a machine-learned per-user model unique to the first user, the machine-learned per-user model having been trained separately from machine-learned per-user model trained for users other than the first user.
The specification discloses feeding second and fourth sets of features into a machine-learned per-item model.  The specification does not disclose feeding first and fourth sets of features into a machine-learned per-item model unique to the first item.
Any claim not specifically addressed, above, is being rejected as incorporating the deficiencies of a claim upon which it depends.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-9, 13-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Carpi et al. “Multi-Stack Ensemble for Job Recommendation” (hereinafter Carpi), in view of Martine et al. (US 2019/0065978, hereinafter Martine), further in view of Mishra et al. “A Bottom-Up Approach to Job Recommendation System” (hereinafter Mishra).

As per claim 1, Carpi teaches a system comprising: 
a non-transitory computer-readable medium having instructions stored thereon, which, when executed by a processor (see at least page 1, abstract, section 1), cause the system to: 
obtain a first set of features derived from attributes of a first user in a social networking service (i.e., i.e., XING users and their features, see at least page 1, section 2); 
obtain a second set of features derived from attributes of a first item in the social networking service (i.e., items and their features, see at least page 1, section 2); 
obtain a third set of features derived from activity of the first user, with respect to a plurality of items, including the first item, in the social networking service (i.e., users and their interactions with job offerings, on job recommendation instead it is very likely that when a user views a job posting once, he will return to that same offering, see at least page 1, left column, paragraph 1, page 2, left column, paragraph 1); 
obtain a fourth set of features derived from activity of a plurality of users, including the first user, with respect to the items in the social networking service (i.e., users and their interactions with job offerings, see at least page 1, left column, paragraph 1, page 2, left column, paragraph 1); 
feed the first and second sets of features into a machine-learned global model, producing a first computer-based numerical estimate of similarity between the attributes of users and the attributes of items (i.e., baseline algorithm, for each item, we compute a score, giving points to each item feature matching user feature, see at least page 3, section 3.5), 
feed the fourth sets of features into a machine-learned per-item model unique to the first item, producing a third computer-based numerical estimate of a likelihood that a user in the social networking service will engage in an activity with the first item (i.e., concept-based joint user-item similarity, user vector based on user interaction with item i, similar formula used for item-feature vector representation, once we have built the vectors for both users and items, we can proceed with calculating the similarity between each pair of user-item, see at least pages 2-3, section 3.2.2); and 
combine the first and third computer-based numerical estimates to produce an estimate of a likelihood that the first user will engage in an activity with the first item in the social networking service (i.e., predict which job postings the user has interacted with, ensemble of models, see at least page 1, abstract, section 1, pages 3-4, section 4), 
wherein the machine-learned global model, and the machine-learned per-item model have different dimensions than one another (see at least page 3, section 3., page 3, section 3.5).
Carpi does not explicitly teach feed the second and third sets of features, without feeding the first set of features, into a machine-learned per-user model unique to the first user, the machine-learned per-user model having been trained separately from machine-learned per-user models trained for users other than the first user, producing a second computer-based numerical estimate of a likelihood that the first user will engage in an activity with an item in the social networking service, feeding the first and fourth sets of features into a machine-learned per-item model unique to the first item, combining the second and third computer-based numerical estimates with the first numerical estimate, and the machine-learned per-user-model and the machine-learned per-item model have different dimensions than the machine-learned global model.
Martine teaches feed a second and third sets of features (i.e., a plurality of features for the user based on interaction data associated with the user relating to prior interactions, and generated or acquired plurality of features for each tracking pixel can include, can incorporate, or can be derived from content item attributes, see at least [0043], [0056]), without feeding a first set of features, into a machine-learned per-user model unique to the first user, the machine-learned per-user model having been trained separately from machine-learned per-user models trained for users other than the first user, producing a second computer-based numerical estimate of a likelihood that the first user will engage in an activity with an item in the social networking service (i.e., a machine learning model can be trained based on features generated about what particular action a given content item and landing page associated with each tracking pixel is directed to getting a user to take, interaction data can be used to train model specific to a user that predicts user’s intent, such as whether a user likely intends to purchase a product, see at least Fig. 4A, [0007], [0029], [0035], [0043], [0048]).
Mishra teaches feed the first and fourth sets of features into a machine-learned per-item model unique to the first item, producing a third computer-based numerical estimate of a likelihood that a user in a social networking service will engage in an activity with the first item (i.e., divide users into clusters based on similarity of feature vectors, estimate how the user u will interact with item i using average of interactions of other users in the same cluster with item i, see at least pages 2-4 section 3.3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Carpi to feed the second and third sets of features, without feeding the first set of features, into a machine-learned per-user model unique to the first user, the machine-learned per-user model having been trained separately from machine-learned per-user models trained for users other than the first user, producing a second computer-based numerical estimate of a likelihood that the first user will engage in an activity with an item in the social networking service as similarly taught by Martine in order to predict user intentions using a machine learning model specific to a particular user’s intent based on actions the user has taken in the past to present content to the user that the user is interested in (see at least [0003], [0007] of Martine).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Carpi to feed the first and fourth sets of features into a machine-learned per-item model unique to the first item producing a third computer-based numerical estimate of a likelihood that a user in a social networking service will engage in an activity with the first item as similarly taught by Mishra to determine a cluster of similar user and to consider contributions of users belonging to the same cluster when generating recommendations, to improve recommendation to users (see at least page 1, right column, paragraph 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the first, second, and third estimates because Capri teaches an ensemble of models to make predictions, and it would have been obvious to known models in the art in the ensemble such as the machine learned per user model as taught by Martine and the machine-learned per-item model as taught by Mishra because Martine and Mishra both disclose their models may be used in an ensemble (see at least [0046] of Martine, page 4, right column, paragraph 1 of Mishra) and including models taught by Martine and Mishra in Carpi’s ensemble would allow Carpi’s system to take advantage of the known models to improve recommendations. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the machine-learned per-user model as taught by Martine and the machine-learned per-item model as taught by Mishra would have different dimensions than the machine-learned global model and the machine-learned per-item model as taught by Carpi because they are different models using different features.

As per claim 2, Carpi teaches wherein the items are job postings listed in the social networking service (i.e., job postings in XING, see at least page 1, abstract, section 2).

As per claim 6, Carpi teaches determining to place the first item in a feed of the first user based on the estimate of the likelihood that the first user will engage in an activity with the first item in the social networking service (i.e., provide for each user, an ordered list of at most 30 recommended items, see at least page 2, left column, paragraph 2, pages 3-4, section 4).

As per claim 7, Carpi teaches ranking the first item among other potential items to serve to the first user based on the estimate of the likelihood that the first user will engage in an activity with the first item in the social networking service, and serving the first item based on the ranking (i.e., final rank of each item for the user u calculated, provide for each user, an ordered list of at most 30 recommended items, see at least page 2, left column, paragraph 2, pages 3-4, section 4).

As per claims 8, 9, and 13, these are the method claims of claims 1, 2, and 6. Therefore, claims 8, 9, and 13 are rejected using the same reasons as claims 1, 2, and 6.

As per claims 15 and 16, , these are the machine-readable storage medium claims of claims 1 and 2. Therefore, claims 15 and 16 are rejected using the same reasons as claims 1 and 2.

As per claim 14, Carpi does not explicitly teach retraining the machine-learned per-user model based on user feedback.
Martine teaches retraining a machine-learned per-user model based on user feedback (i.e., machine learning module iteratively re-trains the machine learning model, feedback used in training, see at least page  [0047], [0052]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Carpi to retrain the machine-learned per-user model based on user feedback as similarly taught by Martine in order to iteratively re-train the model until the occurrence of a stopping condition, such as an accuracy measurement indication that model is sufficiently accurate and feedback data can allow data that are insignificant, irrelevant, inappropriate to be disregarded or discounted (see at least [0047], [0052] of Martine).

As per claim 20, Carpi as modified with Martine teaches wherein the machine-learned per-user model is a multi-class logistical regression model (i.e., different machine learning techniques such as logistic regression may be used alone or in combination, see at least page [0046] of Martine).

Claims 3-5, 10-12, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Carpi, in view of Martine, further in view of Mishra, further in view of Zhang et al. “GLMix: Generalized Linear Mixed Models for Large-Scale Response Prediction” (hereinafter Zhang).

As per claim 3, Carpi does not explicitly teach wherein the estimate of the likelihood that the first user will engage in an activity with the first item in the social networking service is an estimate of the likelihood that the first user will apply for a job referenced by the first item.
Zhang teaches the estimate of the likelihood that the first user will engage in an activity with the first item in the social networking service is an estimate of the likelihood that the first user will apply for a job referenced by the first item (i.e., predict the probability that member m would apply for job j given an impression on the job, see at least pages 2-3, section 2.2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Carpi such that the estimate of the likelihood that the first user will engage in an activity with the first item in the social networking service is an estimate of the likelihood that the first user will apply for a job referenced by the first item as similarly taught by Zhang because Carpi teaches predicting which job posting the user has interacted with (see at least page 1, abstract), and estimating the likelihood a user will applying for a job is an important consideration for recommending a job (see at least page 2, sections 2.1, 2.2 of Zhang).

As per claim 4, Carpi does not explicitly teach wherein the machine-learned global model is a fixed effect model.
Zhang teaches a machine-learned model is a fixed effect model (i.e., fixed effect coefficients in a model, see at least page 3, section 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Carpi such that the machine-learned global model is a fixed effect model as similarly taught by Zhang because it is obvious to use known techniques in the art when developing models and fixed effect is desirable for modeling the global pattern (see at least page 10, left column, paragraph 2 of Zhang).

As per claim 5, Carpi does not explicitly teach wherein the machine-learned per-user model and the machine-learned per-item model are random effect models.
Zhang teaches a machine-learned model is a random effect model (i.e., random effect coefficients in a model, see at least page 3, section 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Carpi such that the machine-learned global model is a random effect model as similarly taught by Zhang because it is obvious to use known techniques in the art when developing models and user/item-level idiosyncrasies are captured by random effects (see at least page 10, left column, paragraph 2 of Zhang).

As per claims 10-12, these are the method claims of claims 3-5. Therefore, claims 10-12 are rejected using the same reasons as claims 3-5.

As per claims 17-19, these are the machine-readable storage medium claims of claims 3-5. Therefore, claims 17-19 are rejected using the same reasons as claims 3-5.

Response to Arguments
Rejection of claims under §103:
As per independent claims 1, 8, and 15, Applicants’ argument directed to Agarwal are moot in light of the new grounds of rejection.  

Applicants further argued that the per-item model must be unique to  particular item, and thus the same model cannot be used to make a prediction for a different item.  Examiner respectfully disagrees that the claim language “per-item model unique to the first item” requires an interpretation where the same model cannot be used to make a prediction for a different item, or that if there are 10,000 items being considered, there will be 10,000 different per-item models.  Applicants’ claim does not recite what it means for a model to be a per-item or what it means for the model to be unique to the first item.  Capri’s concept-based joint user-item similarity model would be reasonably interpreted as per-item model unique to the first item, as the calculations consider each item individually in calculating similarity between each pair of user-item, and the output of the model is dependent on calculations performed using features of specific items that are considered by the model.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Konig et al. (US 6,981,040) is cited to teach user model specific to a user are estimated from user-specific data files.
Buczak (US 2003/0182249) is cited to teach a unique neural network can be used for each user for recommending an item of interest.
Piwowarski et al. (US 2009/0094196) is cited to teach creating a model that is personalized for a specific user.
Sathish (US 2012/0117006) is cited to teach building a user behavior model relating to user interactions for a single person.

Applicant’s amendment necessitated the new ground(s) of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jue Louie whose telephone number is 571-270-1655.  The examiner can normally be reached on M-F 9:30 am - 5:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on 571-272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jue Louie/
Primary Examiner 
Art Unit 2121